DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
The objection regarding to claim 21 and 31 is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of US 9519693 B2 in view of Bray US 2008/0126934 and Audet (hereinafter Audet2) US 2009/0055763
Although the claims at issue are not identical, they are not patentably distinct from each other because (1) it is obvious displaying contents with various sizes to improve users experiencing viewing contents. It would have been obvious to one of ordinary skill in the art at the time the invention was made to display contents with various sizes, so that the user can view contents distinguish with each other as suggested in Bray.  Doing so would be desirable because it would enhance the viewing experience for a viewer (2) it is obvious displaying contents with non-linear time lines to display content more user friendly. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into the invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items non-linear timescale would help to provide more content display control into the system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items by non-linear timescale would save space and therefore and therefore improve the user experience using the device.

16911270 (present application)
US 9519693 B2 (Parent Patent)
21. A non-transitory computer-readable medium having stored thereon computer-readable instructions that, cause the computer system to perform a method for displaying an axis of images on a display, the method comprising: 

providing a displayed portion of the axis of images adapted to display images in a rectilinear direction, and providing a non-displayed portion of the axis of images virtually extending outside a viewing area of the display and accessible through user navigation of the axis, the images being disposed along the axis of images in accordance with respective time stamps and a time-based order including a timeline, the images being also located along the axis of images with respect to a timescale; 
selecting a years attribute to select a first set of images associated with the selected years attribute;
displaying an axis of images with the first set of images chronologically disposed along the axis of images in accordance with the timescale, the first set of images being located in respective yearly time units, wherein a duration of time between displayed adjacent yearly time units represents a year of time along the axis images,
selecting a document from the axis of images for selecting an attribute associated with the selected images; providing a plurality of subsets of images associated with the selected attribute; 
displaying the axis of images with the plurality of subsets of images in accordance with a time-based order including chronological timeline with a plurality of time units, the timeline including a non-linear timescale and a time distribution that is variable, with equal lengths of time between adjacent time units being visually represented with unequal lengths of distance along the axis of image displaying the plurality of subsets of images, wherein at least one of the plurality of subsets is displaying images with a plurality of sizes, and 
wherein the images of the at least one of the plurality of subsets are anachronically ordered therein.


Claim 31(method)
1. A non-transitory computer-readable medium having stored thereon computer-readable instructions that, when executed by a processor of a computer system, cause the computer system to perform operations for displaying an array of time-stamped user-selectable elements on a display, the operations comprising: 

selecting a first set of user-selectable elements on a basis of a first filtering criterion; using a first chronological order for ordering the selected first set of user-selectable elements; 
selecting a second set of user-selectable elements on a basis of an association with a reference computer-readable element from the first set of user-selectable elements; selecting an ordering of the second set of user-selectable elements; 
identifying a position along the ordering of the first set of user-selectable elements for locating and interleaving the second set of user-selectable elements within the first set of user-selectable elements along the axis of user-selectable elements in conjunction with the reference user-selectable element from the first chronologically ordered set of user-selectable elements; and displaying a combined set of user-selectable elements including the first set of user-selectable elements and the interleaved second set of user-selectable elements in an axis of user-selectable elements displaying the user-selectable elements in a single line of user-selectable elements disposed in a substantially rectilinear formation corresponding with the first chronological order, the first set of user-selectable elements being ordered on a basis of the first chronological order, 
wherein the second set of user-selectable elements is displayed on a basis of the identified position along the first ordered set of user-selectable elements in graphical juxtaposition with the reference user-selectable element, 














the second set of time-stamped user-selectable elements being anachronically ordered in respect with the first chronological order of the first set of user-selectable elements.

Claim 11 (system)

 	Claims 31 similar limitations as claim 21 and are likewise rejected.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 30-38, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Audet US 2007/0271508 in view of Audet (hereinafter Audet2) US 2009/0055763 and Bray US 2008/0126934
In regard to claim 21, Audet disclose A non-transitory computer-readable medium having stored thereon computer-readable instructions that, ([0130] memory Fig. 6) when executed by a processor of a computer system, (Fig. 6, [0130] computer system with CPU and instructions) cause the computer system to perform a method for displaying an axis of images on a display, the method comprising: (Fig. 6, Fig. 45, [0048] [0156] [0130][0244][0245] display screen 108 display document images (picture, image, etc.) along an axis) 
providing a displayed portion of the axis of images adapted to display images in a rectilinear direction, and providing a non-displayed portion of the axis of images virtually extending outside a viewing area of the display and accessible through user navigation of the axis, (Fig. 45, [0216]-[0218][0244] [0245][0037] [0207] [0224]  radar screen display subset information elements from a larger group of information elements along a timeline and with triggers to move between the information elements  to be displayed)
the images being disposed along the axis of images in accordance with respective time stamps and a time-based order including a timeline, (Fig. 45, [0216]-[0218][0244] [0245][0253][0254]  display information elements along a timeline) the images being also located along the axis of images with respect to a timescale; (Fig. 45, 46, 50-55, [0049] [0216]-[0207] [0210] [0218][0244] [0245][0253][0254] displaying information elements along the axis with respect to timeline with zoom-in or zoom-out button to scale in or out relative to the time and set the time frame the user) 
selecting a years attribute to select a first set of images associated with the selected years attribute; (Fig. 43, [0210]-[0211] [0214]-[0217]  select years in the time line and display the related information element according to the selected year)
displaying an axis of images with the first set of images chronologically disposed along the axis of images in accordance with the timescale, (Fig. 45, 46, 50-55, [0045] [0049][0052] [0216]-[0207] [0210] [0214]-[0218][0244] [0245][0253][0254] displaying information elements along the axis with respect to the time frame selected along the time line) 
selecting a document from the axis of images for selecting an attribute associated with the selected images; ([0029][0030][0045] [0150] [0220] [0226] select an attribute associated with the selected information element) 
providing a plurality of subsets of images associated with the selected attribute; ([0028]-[0032][0045] [0150] [0180]-[0181][0220] [0226][0243] providing a second vector of information elements (a sequence of linked information elements or subsets of all information elements) related to the selected attribute) 
displaying the axis of images with the plurality of subsets of images in accordance with a time-based order including chronological timeline with a plurality of time units, (Fig. 45, 55-56, [0028]-[0032][0045] [0150] [0180]-[0181] [0216] [0243][0244] [0251]-[0256] displaying many information element vectors and each depicting a subset of information elements with the information elements according to the timeline with time marks)
along the axis of images displaying the plurality of subsets of images, ([0045] [0049][0051]) displaying the subset of information elements along the information elements along the timeline)
But Audet fail to explicitly disclose “the images being disposed along the axis of images in accordance with respective time stamps, the first set of images being located in respective yearly time units, wherein a duration of time between displayed adjacent yearly time units represents a year of time along the axis images, and the timeline including a non-linear timescale and a time distribution that is variable, with equal lengths of time between adjacent time units being visually represented with unequal lengths of distance along the axis of images.”
Audet2 disclose the images being disposed along the axis of images in accordance with respective time stamps, ([0054] [0062] position document according to a time-related parameter, the time created, etc. for example.)
the first set of images being located in respective yearly time units, wherein a duration of time between displayed adjacent yearly time units represents a year of time along the axis images, (Fig. 10, [0063] [0078]-[0082] images are displayed in respective D1, D2 and D3 can be yearly time unit)  and the timeline including a non-linear timescale and a time distribution that is variable, with equal lengths of time between displayed adjacent time units being visually represented with unequal lengths of distance along the axis of images. (Fig. 10-11, etc, [0016]-[0020][0062][0063] [0078]-[0082], etc. timeline is non-linear length of D1, D2 and D3 are different and represent yearly time unit, display multiple time-spaces, each time-space displaying a timeline)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items non-linear timescale would help to provide more content display control into Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items by non-linear timescale would save space and therefore and therefore improve the user experience using the device.
But Audet and Audet2 fail to explicitly disclose “wherein at least one of the plurality of subsets is displaying images with a plurality of sizes, and wherein the images of the at least one of the plurality of subsets are anachronically ordered therein.”
Bray disclose wherein at least one of the plurality of subsets is displaying images with a plurality of sizes, (Fig. 2, 8. display items with different size [0051] [0027][0034])  and wherein the images of the at least one of the plurality of subsets are anachronically ordered therein. (Fig. 2, 8. [0053][0058][0059] display files with different sort of hierarchy, based on different ordering, such as ordered based on file size)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Bray’s method of content display into Audet2 and Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Bray’s displaying items with various size would help to provide more content display control into Audet2 and Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items with various size would provide more display flexibility and therefore and therefore improve the user experience using the device.
In regard to claim 22, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose the method further comprising displaying the axis of images with the subset of images disposed along the axis in accordance with a timescale with respective monthly time units, wherein the duration of time between adjacent monthly time units represents a month duration of time along the axis. (Fig. 45, 55-56, [0210] [0216] [0244] [0251]-[0256] displaying subset of information elements with the information elements according to the timescale selected the user with time marks, month for example along the timeline)
But Audet and Bray fail to explicitly disclose “wherein the time-related attribute is a months attribute and the subset of images is associated with the months attribute,” 
Audet2 disclose wherein the time-related attribute is a months attribute and the subset of images is associated with the months attribute, ([0063] time unit could be month)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into Bray and Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items non-linear timescale would help to provide more content display control into Bray and Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items by non-linear timescale would save space and therefore and therefore improve the user experience using the device.
In regard to claim 23, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
But Audet and Bray fail to explicitly disclose “wherein the computer system is a mobile device.”
Audet2 disclose wherein the computer system is a mobile device. ([0043]   hand held device)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into Bray and Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items on a mobile device would help to provide more content display device into Bray and Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items on a mobile device would help to provide more intuitive ways to interact and manipulate the digital contents displayed on a mobile device and therefore improve the user experience using the device.
In regard to claim 24, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein the axis is a vertical axis. ([0185] [0228] vertical axis) 
In regard to claim 25, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein the years axis is a double axis of images. ([0045] displaying first information element vector parallel to the second information element vector along the timeline)
In regard to claim 26, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein at least some of the images are pictures. ([0048] [0144] pictures) 
In regard to claim 27, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein at least some of the images are user selectable. ([0171]-[0173] [0181] [0182] user can select information elements) 
In regard to claim 28, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
But Audet and Bray fail to explicitly disclose “wherein each displayed yearly time unit includes one document per year.”
Audet2 disclose wherein each displayed year time unit includes one document per year. (Fig. 10, [0063][0074] images can be hidden based on criterions like a selected attributes, the images displayed based on the criteria can be defined)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into Bray and Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items non-linear timescale would help to provide more content display control into Bray and Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items by non-linear timescale would save space and therefore and therefore improve the user experience using the device.
In regard to claim 30, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein an image associated with a yearly time unit displayed on the axis is represent a subset of images, (Fig. 45, [0216]-[0218][0244] [0245][0037] [0207] [0224]  radar screen display subset information elements from a larger group of information elements along a timeline and with triggers to move between the information elements  to be displayed with specific time length, year for example) a selection of the image associated with the yearly time unit resulting in displaying a subset of images associated therewith. ([0029]-[0031][0045] [0150] [0184][0220] [0226] displaying information elements related to the selected attribute from the selected information element) 
In regard to claims 31-38, 40, claims 31-38,40 are medium claims corresponding to the method claims above 21-28, 30 and, therefore, are rejected for the same reasons set forth in the rejections of claims 21-28, 30.

Claims 29, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Audet US 2007/0271508 and Audet (hereinafter Audet2) US 2009/0055763, and Bray US 2008/0126934 as applied to claim 21, further in view of Rinearson et al. (hereinafter Rinearson) US 2012/0005209
 In regard to claim 29, Audet and Audet2, Bray disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
But Audet and Audet2, Bray fail to explicitly disclose “wherein the axis is scrollable using a gesture.”
Rinearson disclose wherein the axis is scrollable using a gesture. ([0281] using gesture, sliding, etc. to control the timeframe) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Rinearson’s method of content display into Bray, Audet2 and Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Rinearson’s controlling dynamic timescale using gestures would help to provide more content display control into Bray, Audet2 and Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that controlling dynamic timescale using gestures would help to provide more intuitive ways to interact and manipulate the digital contents displayed and therefore improve the user experience using the device.
In regard to claim 39, claim 39 is a medium claim corresponding to the method claims above 29 and, therefore, are rejected for the same reasons set forth in the rejections of claim 29.
Response to Arguments
Applicant’s arguments with respect to claims 21-40 filed on 5/18/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent #		ISSUE. DATE     	   INVENTOR 		TITLE
US 6380953 B1 		2002-04-30 					Mizuno 
Method Of Display Scrolling Along A Timebase And An Apparatus For Performing The Method
Mizuno disclose This invention has a scroll means for displaying GUI operation members consisting of calendar information on the computer screen, and moving the screen display field to a date position containing information corresponding to the date of the operated GUI operation member upon operation of one of the GUI operation members. The user can very easily see the information compared to a conventional scroll bar display, and can quickly observe corresponding information by only operating the GUI operation member of his or her desired date… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143